Citation Nr: 0304253	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder, claimed as leg tremors.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from May 1951 to August 1951.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).  

Pursuant to the veteran's request, a hearing at the RO before 
a local hearing officer was held in May 2000.

In a decision of the Board in April 2001, it was determined 
that new and material evidence had been presented to reopen 
the claim for service connection for a skin disorder and the 
issue of entitlement to service connection for a skin 
disorder was remanded.  The issue of entitlement to service 
connection for a bilateral leg disability claimed as leg 
tremors was additionally remanded in April 2001 for further 
development.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issues of entitlement to 
service connection for a skin disorder and a bilateral leg 
disorder has been obtained by the RO.

2.  A skin disorder, diagnosed as acne keloidalis nuchae, 
pseudofolliculitis barbae, tinea pedis, and onychomycosis, 
and any bilateral leg disorder, claimed as leg tremors, were 
first shown many years following separation from service.  
The competent evidence does not show that the skin disorder 
or any bilateral leg disorder is related to the veteran's 
service, nor are they shown to be related to any in-service 
occurrence or event, including mercury dental fillings.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2002)

2.  A bilateral leg disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issues of entitlement to service connection for a skin 
disorder and a bilateral leg disorder.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to these issues.  See 38 U.S.C.A. § 5103A 
(West 2002).  In this regard there has been notice as to 
information needed, treatment records have been obtained, and 
there have been rating decisions and a statement of the case 
sent to the veteran.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in these claims.  All pertinent notice has been 
provided in the documents sent to the veteran.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  These 
regulations provide no additional duties, are not more 
favorable to the veteran than the statute, and are satisfied 
as all appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  

The veteran, through letters, the statement of the case, and 
supplemental statements of the case, has been notified as to 
evidence and information necessary to substantiate the 
claims.  The discussions in the rating decision, the 
statement of the case, supplemental statements of the case, 
and the letters sent to the veteran informed him of what 
evidence he must obtain and which evidence VA would seek to 
obtain, as required by section 5103(a), as amended by the 
VCAA, and by § 3.159(b), as amended by 66 Fed. Reg. at 
45,630.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
A letters addressing the VCAA requirements was provided in 
March 2002.  This letter and other letters from the VA 
provided notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  

The veteran's service medical records show no history, 
treatment, or diagnosis of a skin disorder.  The service 
enlistment examination in May 1951 is negative for history or 
diagnosis of a leg disorder.  In June 1951, the veteran was 
seen with report of previous injury to the right leg in 
January 1949; he currently complained of pain in the right 
leg radiating to the thigh on marching.  On examination, 
there were multiple scars on the dorsal right leg, there was 
no swelling, and the x-ray was normal.  It was noted that it 
did not occur in the line of duty but existed prior to 
service.  There were no subsequent complaints or treatment 
regarding the right leg, and no complaints or diagnosis of a 
chronic leg disorder.  On separation examination, in August 
1951, the lower extremities were clinically evaluated as 
normal.  Multiple small scars of the right lower leg were 
noted and were considered well healed, non symptomatic, and 
not considered disabling.  Noted was multiple laceration of 
the lower right leg from 1947, no complications.  The veteran 
had dental examinations in service.

Post service treatment records include treatment records from 
a correctional facility beginning in September 1973, that 
shows the veteran reported his history included that he had 
been treated by a private doctor for a blood clot of the left 
thigh muscle.  In April 1975, the veteran reported pain in 
the thigh with an impression of pulled gluteus maximus 
muscles.  The veteran also was seen with lumbosacral spine 
pain that radiated to the left leg.  The veteran was seen 
with fungus infection to the bottom of the feet in October 
1976 and with folliculitis beginning in 1977.  In July 1979, 
the veteran reported fracture of the left leg in December 
1973.  It was noted that the veteran had mild degenerative 
arthritis.

On VA examination in November 1981, the veteran's history was 
an injury of the left thigh area in 1973 in an automobile 
accident.  He currently had complaints related to pain of the 
lateral aspect of the middle of the left thigh, with no 
objective clinical findings on examination.  He had a history 
of lower back injury in 1975, with no objective clinical 
findings on examination.  No evidence of arthritis was found 
on examination.  On dermatological examination in December 
1981, the veteran reported that he was breaking out on his 
scalp and back for the past five years.  He reported areas of 
infection around the hair follicle.  The diagnosis was 
pseudofolliculitis and ET suffodiens.  He had a comedonal 
change on the face and tinea pedis of the feet.  

Private treatment records include that the veteran was first 
seen in May 1979 and was treated for folliculitis of the 
scalp and neck and a disorder of hidradenitis suppurativa 
that caused the veteran to be unemployable.

At a hearing at the RO before a local hearing officer in June 
1982, the veteran reported that he had left leg pain, which 
involved the nerve and swelling.  He reported it was caused 
when he was stuck by a car in December 1973.  He had leg 
problems ever since.  He reported that he had a skin disorder 
that involved infection of the hair follicles which caused 
bumps and knots in his skin.  He reported that after he was 
in the penitentiary, from 1974 to 1980, he was in vocational 
rehabilitation with the state, and after reports from his 
private providers, he applied for supplemental security 
income benefits (SSI).  His private doctor told him that the 
skin condition started due to filth while he was in the 
penitentiary.  

In June 1991, the veteran reported that his first noticed the 
skin disorder in 1976 when he found a bump at the back of his 
head.  The bumps affected the nerves of his neck.  

VA treatment records in November 1990 show treatment for 
chronic suppurative hydradenitis.

At a hearing at the RO before a local hearing officer in 
October 1991, the veteran reported that he had a leg disorder 
manifested by the leg swelling up if he stood for 45 minutes 
to an hour.  He was hit by a drunk driver which tore the 
tissue on his leg. 

On a VA examination in October 1991, the veteran reported 
that he had been wearing a back brace since 1967, given to 
him by a private provider. He injured his left leg in 1973, 
when he was hit by a drunk diver.  On examination, it was 
felt the back brace was unnecessary.  

In June 1991, the veteran contended that he was filing for 
service connected benefits due to having dental fillings in 
service that contained an alloy of mercury that poisoned him 
and caused his chronic folliculitis.   When he had the 
fillings he was told it was German silver.

At a hearing at the RO before a local hearing officer in 
October 1992, the veteran reported that he first began having 
symptoms of nervous tremor in his leg five to six weeks after 
the fillings he had in service.  He went to sick to call but 
the doctor could not find anything wrong.  He then developed 
mood problems.  After discharge he started having bumps and 
break outs on his legs, his feet would swell up, and he had 
the infection on his head.  He had talked to another veteran 
who told him the problems were due to the German silver in 
his dental fillings.  He had the dental fillings pulled in 
1983 and he started feeling better.  He was not treated for a 
skin disorder in service.  He did not have treatment until 
the 1970s.  He was told it came from filth but he disputed 
that as he had good hygiene.   He was currently being treated 
for the skin disorder.  

A private dermatology report from March 1998 notes that the 
veteran was seen in November 1997 and he reported chronic 
skin lesions of the feet and legs since 1952, as well as 
other disabilities.  He also reported multiple teeth fillings 
containing mercury while in the military in 1951.  He 
reported the lesions improved when the fillings were removed 
in 1982 although he still had some residual problems.  There 
were multiple reports in medical and dental literature 
describing a variety of neurological, neuropsychiatric, and 
allergic diseases with the presence of dental amalgam 
(fillings) with improvement following removal.  Cutaneous 
reactions reported included acute inflammation, necrosis, 
granulomas, systemic allegoric contact dermatitis and 
hyperpigmentation.  It was likely that the veteran's lesions 
were mercury related since they had improved significantly 
following removal of the fillings.  It would have been useful 
to have mercury levels before and after the removal of the 
filling but this information was not available.

In a statement in June 1998, the veteran's representative 
reported that the doctors who provided the veteran's 
treatment in 1952 and 1982 were deceased and no records were 
available.   

At the RO hearing pursuant to the current appeal in May 2000, 
the veteran reported that he had dental fillings while in the 
military in 1951 and began to have trembling in his legs two 
to five weeks later; he was seen at sick call and they 
claimed they did not find anything.  He was subsequently 
discharged.  He continued to have problems with the legs.  He 
developed skin problems in 1953 and went to the VA but was 
told there was not anything wrong.  He then went to a private 
doctor; who was currently deceased and no records were 
available.  The veteran reported that he had not had any 
dental fillings prior to service.  He had two while in 
service.  The first dental treatment post service was in 
1982, that provider was currently deceased and no records 
were available.  

On a VA examination in August 2000, it was noted that review 
of medical records was a March 2000 letter from a private 
dermatologist.  The Board notes that the examiner is likely 
referring to the March 1998 letter previously described, as 
the provider named is the author of the March 1998 letter, 
and the description is similar to the March 1998 letter, and 
there is no showing that there is a different March 2000 
letter.  The diagnoses after examination were acne keloidalis 
nuchae, mild pseudofolliculitis barbae, scaling of the feet 
probably indicating mild tinea pedis, and healed scars in 
both skins.  The comment after examination was that it was 
conceivable that the veteran experienced some skin eruption 
related to amalgam fillings apparently placed while he was in 
the military.  Usually if the skin complications were 
allergic they would resolve with removal of the amalgam.  The 
veteran had the amalgam removed and he reported no lesions on 
the lower legs for several years.  It was not believed that 
the veteran had any active dermatologic disease due to the 
amalgam fillings. 

On a VA neurological examination in August 2000, the veteran 
reported a number of skin lesions around the scalp and the 
back of the skull.  These skin lesions were treated by a 
dermatologist and for the most part were felt to be infected 
cysts in the skin.  The veteran had found another 
dermatologist who said that because of his amalgam dental 
fillings, he developed an auto-immune disturbance which 
caused the skin lesions; the veteran had his amalgam fillings 
removed and alleged that his skin lesions had improved.  On 
the other hand, he also had kept his hair cut short and had 
taken antibiotics and other treatment for the skin lesions 
and that also may have resulted in improvement.  There was no 
credible medical evident that supported the notion that 
amalgam filings would induce an auto-immune disturbance.  The 
mercury in the amalgam fillings is not an organic mercury but 
an inorganic mercury and was rather inert.  

On examination, there was no muscle atrophy and there was no 
involuntary movement.  The veteran alleged tremors of the 
legs.  They were not visible.  He could feel them but they 
were not visible.  On exam, there was no tremor and no ataxia 
and gait and muscle strength were normal.  Tendon reflexes 
were symmetrical and there were no pathologic reflexes.  
Primary sensations were all normal. The impression was normal 
neuralgic examination.  There was no evidence of peripheral 
neuropathy, there was no evidence of any auto-immune or other 
problem affecting the nervous system, and the evidence that 
dental fillings induces any abnormality for bodily function 
was not medically credible in the examiner's opinion.  

VA treatment records from August 2000 to March 2002 show 
treatment for complaints, including lumbar spine pain with 
radiation to the legs, which he reported he had for 20 years, 
and hidradenitis like eruptions over the scalp.  The veteran 
related all of his problems to a history of dental work with 
mercury.  

Private treatment records show treatment beginning in March 
1997 for skin disorder.  The history was included as claimed 
mercury poisoning in 1951.  The diagnosis/assessment was no 
active dermatitis of the legs and cysts of the scalp, acne-
keloidalis.  

On a VA examination in April 2002, the diagnosis after 
examination was scalp folliculitis, currently controlled with 
medication and residual severe hypertrophic scarring and 
hyperpigmentation that were not causing any systemic 
manifestations.

On a VA examination in April 2002, the veteran's reported his 
history as that in 1951 he had dental fillings with mercury 
and developed a tremor in both lower extremities, 
particularly on the right.  He reported that the problem had 
gotten a little worse over the years.  The disorder was 
called restless leg syndrome and the examiner indicated that 
he had never heard of this disorder being due to any kind of 
toxic metal.  It was a disorder related to Parkinson's 
disease and was treated similarly however it was not 
Parkinson's in any way.  The other problem the veteran 
reported was low back pain.  X-rays showed severe 
degenerative changes.  This was consistent with local pain; 
however the neurological examination failed to discover any 
evidence of radiculopathy.  The impression was restless leg 
syndrome that was in the examiner's opinion totally unrelated 
to any mercury filling for his teeth in 1951, and low back 
pain, local, due to severe degenerative joint disease but 
with no evidence of lumbosacral radiculopathy.

On a VA examination in July 2002, the veteran reported having 
a pustular eruption of his scalp and posterior neck since the 
1960s and a rash involving his feet and toes.  The disorder 
was worse in the summer.  The veteran attributed his skin 
problems to mercury dental fillings and reported that after a 
dentist removed the fillings in 1982, his skin started 
improving.  The diagnoses after examination were acne 
keloidalis nuchae with scarring but no activity, bilateral 
tinea pedis, and onychomycosis of the fifth toenails 
bilaterally.  It was noted that the acne keloidalis nuchae 
was a bacterial infection and the tinea pedis and 
onychomycosis of the toenails was a fungal infection.  The 
above diagnoses were quite likely to have had their onset 
during military service but were not deemed to be due to 
dental fillings or mercury poisoning.  

In this case, the veteran contends that he has a skin 
disorder and bilateral leg disability manifested by tremors 
that are due to service or are due to mercury dental fillings 
in service.  In support of his contention the veteran has 
submitted several reports and articles regarding mercury in 
dental fillings and effects thereof. 

However, the competent evidence does not support the 
veteran's contention.  The more probative evidence 
demonstrates that the veteran's skin disorder, diagnosed as 
acne keloidalis nuchae, pseudofolliculitis barbae, tinea 
pedis, and onychomycosis and any leg disorder, claimed as leg 
tremors and diagnosed on most recent examination as restless 
leg syndrome, both developed in the 1970s, and as such there 
is no competent evidence showing that these disabilities are 
directly related to the veteran's service.  Further, several 
examiners have indicated that there is no competent evidence 
connecting any mercury dental fillings in service to the 
veteran's claimed skin disorder or leg disorder.  Again, the 
competent evidence shows that the veteran first had leg 
disorder complaints following involvement in an automobile 
accident in 1973, rather than attributable to any mercury 
poisoning or his service.  It is noted that the veteran was 
seen regarding the right leg in service, attributed at that 
time to a pre-service injury, and it was not considered 
disabling, and nothing was found at separation examination or 
until many years later.  The veteran reported that his skin 
disorder first developed while in a penitentiary in the 1970s 
and there is no competent evidence connecting a skin disorder 
to mercury poisoning.  Statements from the veteran to the VA 
and in treatment records from the 1970s until 1991 indicate 
the above; subsequently, and as part of a claim for benefits, 
the veteran reported symptomatology related to the legs and 
skin in service and post service in the 1950s; however, 
again, the earlier evidence, reported to treating providers 
and in several RO hearings and more contemporaneous to the 
events is more probative as to the etiology of the disorders 
at issue.  As such, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for a skin disorder or a bilateral leg disorder.

While the Board has considered the veteran's testimony and 
contentions, they do not constitute competent evidence with 
respect to medical causation, diagnosis, and treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

It is further noted that the veteran has reported a history 
of leg disorder and skin disorder in service and since 
service to various treating providers and VA examiners.  A VA 
examiner additionally indicated that the veteran's skin 
disorder was related to the veteran's service; however, this 
was based on the veteran's history as the more probative 
evidence of the veteran's history of disability shows that 
the veteran's skin disorder developed in the 1970s.  
Therefore, these reports are not competent medical evidence 
of a nexus.  See LeShore v. Brown, 8 Vet. App. 406 (1995) 
(transcription of the veteran's lay history by a physician 
does not constitute competent medical evidence).

While the various texts regarding mercury submitted by 
veteran have been reviewed, these additionally are not 
competent evidence to provide a nexus between the veteran's 
skin disorder and bilateral leg disorder and any relationship 
to his service, as the evidence does not refer to the 
veteran's disability specifically.  In Beausoleil v. Brown, 8 
Vet. App. 459 (1996), the United States Court of Veteran's 
Appeals held that the medical statement in question was not 
sufficient to allow a claim as it contained only a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease.  It was concluded that 
such a statement was too general and inconclusive.

The Board notes that it appears that the veteran was in 
receipt of SSI income, from the late 1970s, and he reported 
he stopped receiving SSI benefits in 1992.  There is no 
indication that any records associated with the receipt of 
benefits should be obtained as the veteran has reported that 
he was referred to SSI based on private providers' treatment; 
records from the providers to whom he referred are of record.  
Further, as noted above, the veteran's contemporaneous 
statements from the 1970s regarding his disabilities and 
continued similar reports until the 1990s are probative in 
this claim as to the etiology of the disabilities at issue.  
As such, the Board finds there is no need to obtain any SSI 
records.  In situations where it is not indicated how 
particular records might be useful, there is no need to 
obtain the records.  See Holoway v. Brown, 4 Vet. App. 454 
(1993).

In this same regard, there is no showing that any VA records 
from 1953 as reported by the veteran should be obtained.  The 
veteran reported that the VA did not make any diagnosis and 
there is no showing that any such treatment records would 
provide information different that that already of record.  
Furthermore, the veteran's statements in the medical 
treatment records regarding the date of onset of a skin 
disorder and any bilateral leg disorder are of record.  See 
Holoway v. Brown, 4 Vet. App. 454 (1993).




ORDER

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for a bilateral leg 
disorder, claimed as leg tremors is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

